KRUCKER, Judge.
Appellant Peter Robert Espinosa was convicted of the crimes of obstructing justice as charged in Count I, and attempting to obstruct justice as charged in Count II of an indictment returned by the Pima County Grand Jury on or about the 25th of February, 1966. Sentences were imposed on the 28th of April, 1966 sentencing appellant to not less than four nor more tham five years on Count I and not less than one-nor more than two years on Count II, the-sentences to run concurrently.
Appellate counsel1 has asked this court, to review the record for fundamental error-under the provisions of A.R.S. § 13-1715,. subsec. B.
We have reviewed the entire record and', can find no error.
The appellant further urges reversal" of the convictions upon the indictment by the Pima County Grand Jury empaneled' December 17, 1965 because the defect in its-empanelment renders its actions illegal, void,, and of no force and effect.
The Supreme Court of Arizona has fully disposed of the contention. State of Arizona v. Superior Court of Pima County,. 102 Ariz. 588, 435 P.2d 485 (1967).
Since no motion to quash was made,, the appellant’s objection was waived and' the conviction should stand. It is therefore ordered that the judgment is affirmed..
HATHAWAY, C. J. and MOLLOY, J.„ concur.

. Appellant’s lawyer in this appeal was not Ms lawyer in the trial court.